DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Amendment filed on 11/30/2021. Claims 1 and 6 are independent claims. Claims 1-14 have been examined and rejected in the current patent application.  

Claim Rejections - 35 U.S.C. § 112
The amendment to independent claims 1 and 6, submitted on 11/30/2021 by the Applicant(s), has been approved by the Office, and the rejection under 35 U.S.C. § 112(b) to claims 1-14 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-2, 4-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (US 2020/0310743 A1, hereinafter Nicholson) in view of Aurongzeb et al. (US 2019/0278323 A1, hereinafter Aurongzeb). 

Regarding independent claim(s) 1, Nicholson discloses a dual-screen electronic device (reads on Para 0018 & 0022 and Fig. 1-2, system 100 often includes one or more touch screens 170 for data input and display/ rendering. a multi-display system may exist in which two or more displays are operatively coupled together), comprising: a first display device (reads on Para 0018 & 0022 and Fig. 1-2, system 100 often includes one or more touch screens 170 for data input and display/ rendering. a multi-display system may exist in which two or more displays are operatively coupled together); a second display device (reads on Para 0018 & 0022 and Fig. 1-2, system 100 often includes one or more touch screens 170 for data input and display/ rendering. a multi-display system may exist in which two or more displays are operatively coupled together); a plurality of sensors, generating a plurality of sensing signals, wherein the plurality of sensors comprise at least a first sensor and a second sensor, and the first sensor is configured in the first display device and the second sensor is configured in the second display device (reads on Para 0018 & 0022 and Fig. 1-2, system 100 often includes one or more touch screens 170 for data input and display/ rendering. a multi-display system may exist in which two or more displays are operatively coupled together); a sensor controller, coupled to the plurality of sensors to obtain the plurality of (reads on Para 0022 & 0029 and Fig. 1 & 3-6, the two or more display devices may be integrally or operatively coupled. For example, a multi-display system may correspond to a two or three monitor system, such as illustrated in FIG. 4, in which the monitors are positioned proximate to each other and information may be seamlessly moved from one monitor to the next (e.g., by dragging an application window across monitors using a mouse or stylus, etc.)); an embedded controller, coupled to the sensor controller through a first transmission interface to obtain the display-mode information from the sensor controller, and generating setting information according to the display-mode information (reads on Para 0020, 0022 & 0029-0035 and Fig 1-6, the circuitry 100 combines the processor, memory control, and I/O controller hub all into a single chip 110. system 100 often includes one or more touch screens 170 for data input and display/ rendering. the detection of the position of an application window on a display device may correspond to detecting a particular display screen, or screens, on which the application window is being displayed upon. An audio output device associated with the display device determined to be displaying the application window, an embodiment may, at 303, direct audio to audio output devices by referring to predetermined settings); and an audio device, coupled to the embedded controller through a second transmission interface to obtain the setting information from the embedded controller, and setting output settings of audio signals of a plurality of audio-signal output channels according to the setting information (reads on Para 0029-0041 and Fig. 1-6, an audio output device associated with the display device determined to be displaying the application window, an embodiment may, at 303, direct audio to audio output devices by referring to predetermined settings. responsive to determining, at 302, an audio output device associated with the display device determined to be displaying the application window, an embodiment may, at 304, direct audio originating from the application window to the designated audio output device).
Although, Nicholson discloses a multi-display mechanism that correspond to a system in which two or more display devices are utilized to convey information to a user and identify whether the application window has been moved to another display device, the application window 54 may be originally displayed on the first display device 51 at edge coordinates (-638, 267) to (-183, 807) and identify that the application window 54 has moved to another display device if an embodiment detects that the coordinates for the application window 54 have been adjusted to, for example, (1300, 267) to (1755, 807), which would place the entirety of application window 54 onto a portion of the grid associated with the second display device 52, (see Para 0029 & 0037-0038 and Fig. 3 & 5). 
However, Nicholson does not appears to specifically disclose wherein the plurality of sensing signals comprise a position information of the first display device and a position information of the second display device. 
In the same field of endeavor, Aurongzeb discloses wherein the plurality of sensing signals comprise a position information of the first display device and a position information of the second display device (reads on Para 0051 and Fig. 1-3,   a geomagnetic field sensor may determine position of one or both display screens of the dual-screen information handling system. In one embodiment, two geomagnetic field sensors provide x-axis, y-axis, and z-axis positional information for each display screen of the dual display information handling system. With this data, the system determines the relative position of the two display screens to one another in orientation). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-display audio output device selection mechanism of Nicholson in order to have incorporated the multi-display output management mechanism, as disclosed by Aurongzeb, since both of these mechanisms are directed to multi-display output management mechanisms and by incorporating the teachings of Aurongzeb into Nicholson would produce a mechanism for providing a dual display screen device reconfigurable to a number of user mode configurations, as disclosed by Aurongzeb, (see Abstract). 

Regarding dependent claim(s) 2, the combination of Nicholson and Aurongzeb discloses the device as in claim 1. Nicholson further discloses wherein the first transmission interface is an I2C bus and the second transmission interface is a GPIO interface (reads on Para 0020 & 0026 and Fig. 1-2, common interfaces, for example, include SDIO and I2C. the I/O hub controller 250 includes a GPIO interface 255). 

Regarding dependent claim(s) 4, the combination of Nicholson and Aurongzeb discloses the device as in claim 1. Nicholson further discloses wherein a plurality of audio-signal output devices, coupled to the audio device and playing the audio signals according to the output settings of the audio signals of the audio-signal output channels (reads on Para 0033-0035 and Fig. 1-6, each display device may have a designated audio output device designation. Stated differently, each display device may have a designated audio output device that may provide audio corresponding to contents displayed on each display. At 302, an audio output device associated with the display device determined to be displaying the application window, an embodiment may, at 304, direct audio originating from the application window to the designated audio output device). 

Regarding dependent claim(s) 5, the combination of Nicholson and Aurongzeb discloses the device as in claim 1. Nicholson further discloses wherein the audio device is coupled to the sensor controller through a third transmission interface to directly obtain the display-mode information from the sensor controller and sets the output settings of the audio signals of the audio-signal output channels according to the display-mode information, wherein the third transmission interface is an I2C bus (reads on Para 0020 & 0033-0035 and Fig. 1-6, each display device may have a designated audio output device designation. Stated differently, each display device may have a designated audio output device that may provide audio corresponding to contents displayed on each display. At 302, an audio output device associated with the display device determined to be displaying the application window, an embodiment may, at 304, direct audio originating from the application window to the designated audio output device. The circuitry 100 combines the processor, memory control, and I/O controller hub all into a single chip 110. Common interfaces, for example, include SDIO and I2C). 

Regarding dependent claim(s) 11, the combination of Nicholson and Aurongzeb discloses the device as in claim 1. Aurongzeb further discloses wherein the display-mode information comprises one or more of a laptop mode, a book mode and a tablet mode (reads on Para 0075 & 0082-0085 and Fig. 3 & 7-8, FIG. 3 illustrates a double tablet orientation mode 300 for the dual display information handling system according to an embodiment of the present disclosure. FIG. 7 illustrates a book mode orientation 700 for the dual display information handling system embodiment of the present disclosure. FIG. 8 illustrates a laptop mode orientation 800 where a single flexible display screen 840 may be supported by two display screen sides 810 and 820 along a hinged area 830). 

Regarding dependent claim(s) 13, the combination of Nicholson and Aurongzeb discloses the device as in claim 1. Aurongzeb further discloses wherein the plurality of sensors comprise one or more of a Gravity-sensor (G-sensor), or accelerometer or Gyro Meter (reads on Para 0051 and Fig. 1-2, motion sensors 252 may include one or more digital gyroscopes, accelerometers, and magnetometers which may further detect changes in usage configuration of the dual display screen information handling system).

Regarding claims 6-7, 9-10, 12 and 14, claims 6-7, 9-10, 12 and 14 are method claims that corresponds to the device of claims 1-2, 4-5, 11 and 13. Therefore, claims 6-7, 9-10, 12 and 14 are rejected for at least the same reasons as the device of claims 1-2, 4-5, 11 and 13. 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (US 2020/0310743 A1, hereinafter Nicholson) in view of Aurongzeb et al. (US 2019/0278323 A1, hereinafter Aurongzeb) and further in view of Frazier et al. (US 2016/0124469 A1, hereinafter Frazier). 

Regarding dependent claim(s) 3, the combination of Nicholson and Aurongzeb discloses the device as in claim 1. Although, Nicholson discloses an I/O hub controller 250 includes a GPIO interface 255 and an audio interface 263 (for example, for speakers 294) and a multi-display system may correspond to a system in which two or more display devices are utilized to convey information to a user and each display device may have a designated audio output device that may provide audio corresponding to contents displayed on each display, (see Para 0025-0026 and Fig. 2). 
However, the combination of Nicholson and Aurongzeb does not appear to specifically disclose wherein the setting information indicates settings of a first pin and a second pin of the GPIO interface and the audio device sets the output settings of the audio signals of the audio-signal output channels according to the settings of the first pin and the second pin. 
In the same field of endeavor, Frazier discloses wherein the setting information indicates settings of a first pin and a second pin of the GPIO interface and the audio device sets the output settings of the audio signals of the audio-signal output channels according to the settings of the first pin and the second pin (reads on Para 0014, general-purpose input/output (GPIO) 24 is a generic pin on an integrated circuit whose behavior, including whether it is an input or output pin, can be controlled by the user at run time. the Realtek ALC260 chips (audio codec) have 8 GPIO pins, which go unused by default. Some system integrators (Acer Inc. laptops) employing the ALC260 use the first GPIO (GPIO0) to turn on the amplifier used for a laptop's internal speakers and external headphone jack). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dual-display output and audio output management mechanism of Nicholson and Aurongzeb in order to have incorporated the GPIO pin speaker configuration mechanism, as disclosed by Frazier, into the dual-display output and audio output management mechanism of Nicholson and Aurongzeb since these mechanisms are directed to computer architecture mechanisms and by incorporating the teachings of Frazier into Nicholson and Aurongzeb would produce a mechanism for controlling a generic pin on a general-purpose input/output (GPIO) integrated circuit to turn on the amplifier used for a laptop's internal speakers, as disclosed by Frazier, (see Para 0014). 

Regarding dependent claim 8, claim 8 is a method claim that corresponds to the device of claim 3. Therefore, claim 8 is rejected for at least the same reasons as the device of claim 3. 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1 and 6. 

Regarding independent claim 1, the Applicant(s) alleges that the combination of Nicholson et al. (US 2020/0310743 A1, hereinafter Nicholson) in view of Aurongzeb et al. (US 2019/0278323 A1, hereinafter Aurongzeb) does not discloses or suggests “...a plurality of sensors, generating a plurality of sensing signals, wherein the plurality of sensors comprise at least a first sensor and a second sensor, and the first sensor is configured in the first display device and the second sensor is configured in the second display device; a sensor controller, coupled to the plurality of sensors to obtain the plurality of sensing signals, and generating display-mode information according to the plurality of sensing signals, wherein the plurality of sensing signals comprise a position information of the first display device and a position information of the second display device; generating setting information according to the display-mode information; and setting output settings of audio signals of a plurality of audio-signal output channels according to the setting information. 
Contrary to Applicant’s arguments, Nicholson discloses a multi-display system may exist in which two or more displays are operatively coupled together (first display device and the second display device), each of which comprising an integrated audio output device (e.g., a dual-screen monitor PC setup, etc.) and often includes one or more touch screens 170 for data input (the first sensor is configured in the first display device and the second sensor is configured in the second display device) and display/rendering and commonly included, e.g., an image sensor such as a camera, audio capture device such as a microphone (a plurality of sensors, generating a plurality of sensing signals, wherein the plurality of sensors comprise at least a first sensor and a second sensor), (see Para 0018 & 0022 and Fig. 1-2). Nicholson further discloses that (generating display-mode information according to the plurality of sensing signals) (e.g., by dragging an application window across monitors using a mouse or stylus, etc.(obtain the plurality of sensing signals)), (see Para 0029 and Fig. 4). Nicholson discloses that the detection of the position of an application window on a display device may correspond to detecting a particular display screen, or screens, on which the application window is being displayed upon and an audio output device associated with the display device determined to be displaying the application window direct audio to audio output devices by referring to predetermined settings (generating setting information according to the display-mode information) and responsive to determining an audio output device associated with the display device determined to be displaying the application window, direct audio originating from the application window to the designated audio output device and the directing of the audio may be based on one or more user-defined settings (setting output settings of audio signals of a plurality of audio-signal output channels according to the setting information), (see Para 0029-0035 and Fig. 1-6). 
Although, Nicholson discloses the application window 54 may be originally displayed on the first display device 51 at edge coordinates (-638, 267) to (-183, 807) and may be able to identify that the application window 54 has moved to another display device if an embodiment detects that the coordinates for the application window 54 
In the same field of endeavor related to dual display mechanisms, Aurongzeb discloses a dual display housing information handling system that includes a first display screen side having a first portion or first display panel of a display screen and a second display screen side, hinged to the first display screen side, having a second portion or a second display panel of the display screen and a sensor hub 250 that includes a geomagnetic field sensor that may determine position of one or both display screens of the dual-screen information handling system, (see Abstract & Para 0051 and Fig. 1-3). 
Therefore, a person of ordinarily skill in the art would have been motivated to combine the multi-display audio output device selection mechanism of Nicholson and the multi-display output management mechanism of Aurongzeb in order to allow a user to move an application window from a first display device to a second display device and detect a plurality of sensor data including a position of the first display device and the second display device in order to provide configuration data (e.g. predetermined user-defined settings) according to the moved application window and configure an audio output device associated with the second display device to provide the audio data associated with the moved application window from a first display device to a second display device. 

Similar arguments have been presented for claim 6 and thus, Applicant’s arguments are not persuasive for the same reasons. 
Applicant(s) states that dependent claims 2-5 and 7-14 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 6. However, as discussed above, Nicholson in view of Aurongzeb are considered to teach claims 1 and 6. Consequently, dependent claims 2-5 and 7-14 are rejected. 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648